o oOo OWN DW oO F&F ODO NY =

mM nN Nw NM MBM NS NH fw KH Se Se Se Se OS SECU EU YUSUF
on @ om KR © NB A OO oO AN Oo a fF WwW YN =|

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

JASMINE PAUL SANCHEZ, Case No. 3 8-cv-00317-MMD-CLB
Plaintiff LZ FILEDRDER REGED
ENTERED SERVED ON
Vv, COUNSELIPARTIES OF RECORD

 

ELY STATE PRISON etal.,
JAN 27 2620

Defendants

 

 

 

CLERK US DISTRICT COURT

 

 

I. DISCUSSION BY. DISTRICT OF NEVADA

 

 

DEPUTY

 

 

On January 23, 2020, the Ninth Circuit dismissed Plaintiff's appeal for lack of
jurisdiction. (ECF No. 10). The Court now grants Plaintiff unti! Monday, March 2, 2020,
to file an amended complaint curing the deficiencies of his complaint (ECF No. 7), as
outlined in the screening order (ECF No. 6). Pursuant to the screening order, if Plaintiff
fails to file an amended complaint curing the deficiencies outlined in the screening order,
the Court will dismiss the case with prejudice for failure to state a claim. (ECF No. 6 at
5).

ll. CONCLUSION

For the foregoing reasons, it is ordered that Plaintiff shall file his first amended
complaint on or before Monday, March 2, 2020.

It is further ordered that the Clerk of the Court will send Plaintiff courtesy copies of
his complaint (ECF No. 7), the screening order (ECF No. 6), and the approved form for
filing a § 1983 complaint and instructions for the same.

It is further ordered that, if Plaintiff fails to file an amended complaint curing the
deficiencies outlined in the screening order, this action will be dismissed with prejudice
for failure to state a claim.

DATED: January 27, 2020.

 
   

UNITED STATE AGISTRATE JUDGE

 

 
